JUDGMENT

PER CURIAM.
This appeal from a decision of the United States District Court for the District of Columbia was considered on the record and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. R. 34(j). The court has afforded full consideration to the issues presented and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). For the reasons that follow, it is
ORDERED and ADJUDGED that the judgment of the district court be affirmed.
In light of the explanation given by the district court in its memorandum opinion accompanying the denial of appellant’s motion for attorneys’ fees and costs, see United Am. Fin., Inc. v. Potter, 770 F.Supp.2d 252 (D.D.C.2011), and in light of the decision of this court in Cotton v. Heyman, 63 F.3d 1115 (D.C.Cir.1995), we find no abuse of discretion in the district court’s denial of appellant’s motion for fees.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C.Cir. R. 41(a)(1).